DETAILED ACTION
In response to the After Amendments filed on January 27, 2021, claims 1 and 3 are amended; and claim 4 is cancelled. Currently, claims 1-3 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,806,865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With respect to the previous pre-AIA  35 U.S.C. 112, sixth paragraph interpretation, the amendments to the claims, as noted by applicant on pgs. 3-4 of the Remarks, are considered sufficient to claiming sufficient structure for performing the function. Therefore, the claims are not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.

Applicant's arguments regarding Hommann in view of the amendments on pg. 4 filed January 27, 2021 are persuasive. 

With respect to the previous double patenting rejections, a proper terminal disclaimer has been filed. Therefore, the previous double patenting rejections are hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1-3 as presented in the After Final Amendments filed on January 27, 2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application has been allowed because the prior art of record fails to disclose either singly or in combination the injector apparatus comprising a housing, a plunger, a drive mechanism, and a re-energising element as required by the claims.
The closest prior art of record is Hommann (US Pub. No. 2004/0054326 A1), Kohlbrenner (US Pub. No. 2008/0051713 A1), Kronestedt (US Pub. No. 2006/0276753 A1), Kronestedt (US Pub. No. 2010/0186739 A1), Marshall (US Pub. No. 2007/0129687 A1), Marshall (US Pat. No. 5,643,214), Gabriel (US Pat. No. 5,480,387), and Weber (US Pat. No. 6,454,743 B1).
Regarding claim 1, the closest prior art of record does not disclose the specifics of the drive mechanism and re-energising element of the injector apparatus. See also applicant’s response on pg. 4 of Remarks filed January 27, 2021 in regards to Hommann.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783